Citation Nr: 0313021	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury claimed as rotator cuff tear and 
acromioclavicular arthritis.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision of the Regional 
Office (RO) in Houston, Texas.  The RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left shoulder injury.  

In June 1999, the Board determined that new and material 
evidence had been submitted to reopen the claim, but the 
Board proceeded to deny the claim as not well grounded.  The 
veteran then appealed the June 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  

In a February 2001 Order, the CAVC vacated the Board's June 
1999 decision and remanded the case to provide the Board with 
an opportunity to readjudicate the claim under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Luyster v. Gober, 
14 Vet. App. 186 (2000).  Pursuant to the CAVC's remand, the 
case was returned to the Board for further appellate review.  

In August 2001, the Board determined that new and material 
evidence had been submitted to reopen the claim, but the 
Board proceeded to deny the claim based on a lack of medical 
nexus evidence.  The veteran then appealed the August 2001 
Board decision to the CAVC.  

In an April 2002 Order, the CAVC vacated the Board's August 
2001 decision as to the denial of service connection for 
residuals of a left shoulder injury.  In November 2002 and 
March 2003, the Board undertook, additional development on 
the claim of entitlement to service connection for a left 
shoulder disability, pursuant to authority granted by 67 Fed 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.2(a)(2).  This has been completed.  

It is noted that the Board provided notice of the development 
as required by Rule of Practice 903.  67 (Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

In accordance with the March 2003 development, the Board 
obtained an April 2003 examination report.  This evidence has 
not been considered by the RO and the appellant has not 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

While additional due process requirements may be applicable 
as a result of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations including an enhanced duty to notify claimants as 
to the information and evidence necessary to substantiate a 
claim, in view of the Board's allowance of the service 
connection claim, any deficiencies which may exist in the 
duties to notify and to assist constitute harmless error, and 
further application of the VCAA to the claim on appeal is 
moot.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that the veteran's left shoulder rotator cuff 
tear and AC arthritis are causally linked to inservice trauma 
involving the left upper extremity.  


CONCLUSION OF LAW

The veteran's left shoulder disorders, diagnosed as a rotator 
cuff tear and AC arthritis, were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen in September 1955 for a painful left 
shoulder.  A separation examination in December 1955 made no 
reference to a left shoulder problem.  

At a VA examination in May 1965, the veteran reported having 
bursitis in the left shoulder during service and of being 
treated for it at a VA hospital in 1961.  Mild crepitation on 
motion in the left shoulder and pain on palpation of the 
supraspinatus tendon insertion were noted.  The X-ray 
examination was normal.  The diagnosis was supraspinatus 
tendonitis, mild, of the left shoulder.  

In March 1969, the veteran was seen at a VA hospital where he 
reported a history of pain in the neck, left shoulder, and 
arm.  There was some radiation to the middle three fingers of 
the left hand.  The examination revealed mild paraspasm, a 
deviated left biceps reflex with hypalgesia to pinprick of 
the middle three fingers on the left.  The diagnosis was 
cervical spondylosis.  

In an April 1988 VA orthopedic clinic record, the veteran was 
described as having a 30 year history of progressive left 
shoulder pain.  There was decreased range of motion and 
atrophy of the left shoulder.  X-rays were interpreted as 
showing arthritis of the AC joint.  

Added to the record in 1988 were two statements as provided 
by the veteran's fellow servicemen.  They reported they had 
recalled that the veteran complained of left shoulder pain 
during service.  One serviceman said that the veteran was 
treated by a medical corpsman for his complaints.  Added to 
the record in 1995 was a lay statement by a friend of the 
veteran.  He recalled that the veteran had significant left 
shoulder problems after military service.  

In November 1996, the veteran provided testimony at a 
personal hearing at the RO in support of his claim.  He 
described inservice left shoulder problems that had continued 
to the present day.  

As a result of a Board internal development memorandum, an 
opinion was obtained from a VA physician in April 2003.  The 
VA examiner noted that the veteran's claims folder had been 
reviewed in its entirety.  The examiner noted that the 
veteran had given a detailed history as to the initial 
inservice left shoulder injury when he fell from the second 
deck while lifting crates of cabbage.  Currently, he reported 
pain in the shoulder at night and with activities that 
required flexion or abduction away from the body.  His 
symptoms were worse with repetitive activities.

On physical examination, the veteran was described as having 
bony hypertrophy about the acromioclavicular joint.  He was 
tender to palpation over the AC joint.  He had positive 
impingement and supraspinatus signs.  There was tenderness 
over the greater tuberosity.  There was no evidence of 
instability.  

X-ray of the left shoulder was interpreted as showing a 
fracture deformity involving the distal clavicle.  
Significant degenerative changes were noted at the AC level.  
An impaction deformity was noted over the greater tuberosity.  
The examining physician stated that this might represent some 
rotator cuff arthropathy.  

In the examiner's opinion, the left shoulder diagnoses was at 
least as likely as not related to military service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  
Analysis

The Board's review of the evidentiary record discloses that 
left shoulder symptomatology was reported in the service 
medical records, and post service medical documentation shows 
continuing left shoulder symptomatology and treatment.

A VA medical specialist who examined the veteran in April 
2003 reviewed the entire evidentiary record.  He expressed 
the opinion that it was as likely as not the post service 
diagnosed left shoulder rotator cuff tear and AC arthritis 
were the result of inservice trauma.  There is no competent 
medical evidence of record to the contrary.  

According to Hickson, supra, there must be evidence of a 
current disability.  The veteran's left shoulder condition 
has been variously diagnosed.  There must be medical evidence 
of inservice incurrence or aggravation.  The service medical 
records contain documentation left shoulder symptomatology 
and treatment.  Finally, there must be medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  As the Board noted above, A VA 
medical specialist has linked the current left shoulder 
disorders to inservice trauma.

In view of the foregoing, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for the left shoulder diagnosed rotator cuff tear 
and AC arthritis.


ORDER

Entitlement to service connection for left shoulder rotator 
cuff tear and AC arthritis is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

